DETAILED ACTION

1.            This office action is a response to the Application/Control Number: 16/197,028 filed 11/20/2018.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.

Claims Status
3.	This office action is based upon claims received on 05/05/2021, which replace all prior or other submitted versions of the claims.
	- Claims 14 and 17 are canceled.
	- Claims 1, 5-7, 10, 15, and 16 are amended.
	- Claims 21 and 22 are new.
- Claims 1-13, 15, 16, and 18-22 are pending.

Notice of Pre-AIA  or AIA  Status
4.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
5.            Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Response to Remarks/Arguments
6.           Applicant's remarks & arguments, see page 9-14, filed on 05/12/2021, with respect to Remarks, Arguments have been acknowledged.

7.	Applicant's remarks & arguments, see page 9, filed on 05/12/2021, with respect to Claim Objections have been fully considered and are persuasive in consideration of applicant’s amendment(s) of claims 1 and 10.  The minor objections to claims 1 and 10 have been withdrawn.

8.           Applicant's remarks & arguments, see page 9-14, filed on 05/12/2021, with respect to Claim Rejections under U.S.C. §103 have been fully considered and are persuasive in consideration of applicant’s remarks/arguments and amendment(s) of independent claims 1, 10.  The rejections of Claims 1, 10, and via dependency, claims 2-9, 11-13, 15, 16, and 18-22 as applicable, have been withdrawn.
The allowable subject matter is set forth below according to the amended claims (see Office Action).

Allowable Subject Matter
9.	Claims 1, 10, and via dependency claims 2-9, 11-13, 15, 16, and 18-22 (Renumbered 1-20), are allowed.
A search has been performed and no priori art search has been found that solely, or in any reasonable combination, reads on the claims as recited, ie.,
For Claim 1, in conjunction with other noted and recited Claim 1 limitations:  
wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow;
buffering, with the packet processor, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory having a second memory access bandwidth that is lower than the first memory access bandwidth, including i) selecting the first packet memory for buffering packets that belong to packet flows in a first traffic pattern category and ii) selecting the second packet memory for buffering packets that belong to packet flows in a second traffic pattern category, wherein respective packet flows in the first traffic pattern category are longer in time duration as compared to respective packet flows in the second pattern traffic category;

For Claim 10, in conjunction with other noted and recited Claim 10 limitations:
wherein the time duration of a particular packet flow corresponds to a duration of time from a beginning of the particular packet flow until completion the particular packet flow;
buffer, according to the traffic pattern categories characteristic of at least the time duration of the packet flows, packets that belong to the packet flows in a selected one of i) a first packet memory having a first memory access bandwidth and ii) a second packet memory a second memory access bandwidth that is lower than the first memory access bandwidth, wherein i) the first packet memory is selected for buffering packets that belong to packet flows in a first traffic pattern category and ii) the second packet memory is selected for buffering packets that belong to packet flows in a second traffic pattern category, wherein respective packet flows in the first traffic pattern category are longer in time duration as compared to respective packet flows in the second pattern traffic category;
10.	The closest prior art found, is as follows:
(a) Aimoto et. al. (US-20020181484-A1), which is directed generally to a packet switch and a switching method for switching variable length packets by controlling transmission of packets according to the priority of respective packets and a bandwidth thereof, and discloses: 
A packet switch with a plurality of input ports receiving packets flowing on a network, consisting a transmission priority control unit that stores packets in a transmission buffer memory, furthermore determining the transmission priority and the queue group of the transmission packet, whereby each queue group is assigned with an individual bandwidth, and the  transmission packets stored in the queue groups are read out by packet read-out circuits according to the transmission priority for each queue group  and transmitted via assigned respective output ports (FIG. 1 & ¶0038,  ¶0041, ¶0043, ¶0045, ¶0047, ¶0073-74, ¶0078); 

(b) Pais et. al (US-20110228674-A1), which is directed towards iterative parsing and classification of data packets by an iterative parser and classifier engine, and discloses: 
 A packet processing system comprising a network controller, based on classification information such as a type, a priority, a destination address, a queue address, traffic flow information, selects an appropriate memory storage mode for the data packet, whereby relatively high priority data packets are written directly to a cache by a network controller, and mid priority data packets or data packets with priority lower than high priority data packets are written to a memory that is external to a system-on-chip (SOC)) with a relatively high read latency compared to a latency while reading from a cache in the SOC, decreasing latency associated with processing high priority data packets as opposed to the processing data packets read from the external memory (FIG. 1 & ¶0004, ¶0022, ¶0043);

(c) Koponen et. al (US-20150163144-A1), which is directed towards providing a forwarding element that detects and handles elephant flows via monitoring statistics or measurements relating to a data flow, performing the monitoring on a per data flow basis, and discloses: 
A edge forwarding element such as a switch or server that identifies a data flow via a statistic or measurement retrieving a byte count, a packet count, and/or time associated with the flow and based upon a threshold categorizes a flow as an elephant flow when greater than threshold, or else a flow is a mouse flow, and a separate non-edge forwarding element with a QOS engine and several queues, configured to specify how  packets received from the edge forwarding element are placed into different queues, and how the queues are to be drained (FIG. 1 & ¶0038, ¶0039; FIG. 5 & ¶0080, FIG. 13 & ¶0116); 

(d) Lu (US-20140269298-A1), which is directed towards a network processor and method for processing packet switching in a network switching system, capable of storing a packet to a designated memory according to a congestion status of a network switching system, and discloses:
A forwarding engine that retrieves information related to a source port, a destination port and priority of a packet, and provides the information to a buffer manager, requiring buffer space from the buffer manager, whereby a memory selecting unit obtains information related to the destination port and priority, and commands the buffer manager to assign buffer space from a SRAM or a DRAM according to a congestion status of a destination queue of the packets (FIG. 5 & ¶0026).

 Yun et. al (US-20050105532-A1), which is directed towards to a scheduling method available in a router for efficiently scheduling a packet with a long packet length, such as a jumbogram or a jumbo packet, and discloses:
A buffer unit which receives and stores general packets and jumbo packets that are classified by a sequence number allocation unit, whereby the buffer unit includes a first set of buffers for storing general packets and a second set of buffers with a logically larger storage area for storing jumbo packets, where the buffers can be physically independent of each other (FIG. 2 & ¶0028).

(f) Su et. al (US-20180131620-A1), which is directed towards network traffic management, and particularly relating to history-based classification of traffic into a quality of service ("QoS") class, and discloses:
A connection device which includes a classifier, which classifies application flows into different QoS classes, associated with the type of application, and assigns the classified flows into queues  associated with the QoS classes, and a scheduler that  schedules servicing of the different flows based on the QoS requirements of the different QoS classes, ensuring that application flows classified into a QoS class with higher QoS requirements is prioritized to ensure network resources are efficiently allocated (FIG. 1 & ¶0027, ¶0029, ¶0031).

(f) Murakami et. al (US-20040179542-A1), which is directed towards a router apparatus which routes and transmits a packet, which is received from a packet switching network to each adjacent node through each output port circuit that controls storage and reading out of a packet into and from a buffer memory of the output port circuit, and discloses:
An input port circuit of router that inputs arrived packets a high-speed path controller which promptly outputs packets needed to be processed at a high speed to a switch fabric circuit, and packets not needed to be processed at a high speed are branched to a low -speed path queue memory which temporarily stores the packets until a low-speed path controller sequentially reads out the packets stored in the low speed queue memory to the switch fabric circuit.  An output circuit that receives high speed and low speed packets and stores them in a flow memory queue and performs a refined scheduling algorithm to support a priority or QoS guarantee via allocation of received packets according to flows in queue storage areas according to bandwidth guaranteed class  (FIG. 1 & ¶104, ¶0106, ¶0108, FIG. 16 ¶0142).

11.	However, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        June 02, 2021




/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414